143 F.3d 1298
59 Soc.Sec.Rep.Ser. 216, 98 D.A.R. 6846Ngeunh SIVILAY, Plaintiff-Appellant,v.Kenneth S. APFEL,* Commissioner of SocialSecurity, Defendant-Appellee.
No. 97-16312.
United States Court of Appeals,Ninth Circuit.
Argued April 13, 1998.Decided June 23, 1998.

John V. Johnson, Chico, California, for plaintiff-appellant.
John C. Cusker, Assistant Regional Counsel, Social Security Administration, San Francisco, California, for defendant-appellee.
Appeal from the United States District Court for the Eastern District of California;  Peter A. Nowinski, Magistrate-Judge, Presiding.  D.C. No. CV-96-01335-PAN.
Before:  FLETCHER, NELSON, and BEEZER, Circuit Judges.
ORDER
We vacate the findings of the administrative law judge for the misapplication of Social Security Rulings 82-61 and 82-62.  See Henrie v. U.S. Department of Health & Human Services, 13 F.3d 359, 360-61 (10th Cir.1993).  On remand, we direct the administrative law judge to investigate fully the demands of the applicant's past work and compare them to the applicant's residual mental and physical capabilities.
REVERSED AND REMANDED.



*
 Kenneth S. Apfel was sworn in as Commissioner of Social Security on September 29, 1997.  Pursuant to Rule 43(c)(1) of the Federal Rules of Appellate Procedure, Kenneth S. Apfel is substituted for John J. Callahan as the defendant-appellee in this appeal